DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. 2016/0331504. Wang et al. discloses the invention as claimed noting for example figures 1-18 comprising:   
 A reconstruction support configured for insertion above muscle for facilitation of breast reconstruction [0110], comprising: an upper half (see figures 11-13 and [0110-0112]; body 302 and bottom part 308); a lower half contiguous with the upper half; a plurality of alignment perforations disposed on at least one of the upper half and the lower half (see [0113-0114] and figures 11-13 and alignment ; and a plurality of fenestrations disposed on at least one of the upper half and the lower half, the plurality of fenestrations configured to facilitate selective expansion of at least one of the upper half or the lower half (see [0076; 0118-0119] and figures 11-13, expandable mesh pattern formed by slits 342).

Regarding claim 2, Wang et al.  discloses the reconstruction support of claim 1, Wang further discloses wherein: the lower half is joined to the upper half along a seam; and at least some of the plurality of alignment perforations are disposed adjacent the seam (para [0113]-[0114], [0122], fig 11-13, the body is folded and sutured to form a seam by folding along fold line 326 and aligning aperture groups 322, 324).
Regarding claim 3, Wang et al. teaches the reconstruction support of claim 1, Wang et al. further teaches wherein the upper half and the lower half are formed from a single panel such that the upper half and the lower half are structurally integrated (para [0110]-[0112], fig 11-13, body 302).
Regarding claim 4, Wang et al. teaches the reconstruction support of claim 3, Wang et al.  further teaches wherein the plurality of fenestrations is arranged in a plurality of substantially parallel rows (para [0076], [0118]-[0119], fig 11-13, expandable mesh pattern formed by slits 342 may be the same as pattern 122 formed by slits 124 in parallel rows).
Regarding claim 13, Wang et al.  teaches the reconstruction support of claim 1, Wang et al.  further teaches wherein at least one of the plurality of fenestrations is curvilinear, radial, or oblique (para [0076], [0118]-[0119], fig 11-13, expandable mesh pattern formed by slits 342 may be the same as pattern 122 formed by slits and may be curved).

Claim(s) 1, 3-7are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wirth et al. (hereafter Wirth) 2016/0256259.

Wirth discloses the invention as claimed noting for example figures 2-12 comprising:
a reconstruction support configured for insertion above muscle for facilitation of breast reconstruction (para [0038]), comprising:  a) an upper half (para [0039], [0048], fig 2-7, cephalic half); b)  a lower half contiguous with the upper half (para [0039], [0048], fig 2-7, caudal half); c)    a plurality of alignment perforations disposed on at least one of the upper half and the lower half (para [0040], [0047], fig 2-7, alignment perforation circles); and d)    a plurality of fenestrations disposed on at least one of the upper half and the lower half, the plurality of fenestrations configured to facilitate selective expansion of at least one of the upper half or the lower half (para [0039], [0042], fig 2-7, various patterns of fenestrations). 

Regarding claim 4, Wirth teaches the reconstruction support of claim 3, Wirth further teaches wherein the plurality of fenestrations is arranged in a plurality of substantially parallel rows (para [0042], fig 2-7).  
Regarding claim 5, Wirth teaches the reconstruction support of claim 4, Wirth further teaches wherein: the plurality of substantially parallel rows comprises: -    a first row (para [0042], [0049], fig 2-7); a second row positioned adjacent the first row (para [0042], [0049], fig 2-7); and a third row positioned adjacent the second row, such that the second row is positioned between the first row and the third row (para [0042], [0049], fig 2-7); a first subset of the plurality of fenestrations is contained within the first row (para [0042], [0049], fig 2-7); a second subset of the plurality of fenestrations is contained within the second row (para [0042], [0049], fig 2-7); a third subset of the plurality of fenestrations is contained within the third row (para [0042], [0049], fig 2-7); and a first length of each fenestration within the first subset of the plurality of fenestrations is less than a third length of each fenestration within the third subset of the plurality of fenestrations (para [0049], [0054], fig 2-7).  
Regarding claim 6, Wirth teaches the reconstruction support of claim 5, Wirth further teaches wherein: the first length of each fenestration within the first subset of the plurality of fenestrations is less than a second length of each fenestration within the second subset of the plurality of fenestrations; and the third length of each fenestration 
Regarding claim 7, Wirth teaches the reconstruction support of claim 6, Wirth further teaches wherein at least a portion of each fenestration within the second subset of the plurality of fenestrations overlaps (i) at least a portion of at least one fenestration within the first subset of the plurality of fenestrations and (ii) at least a portion of at least one fenestration within the third subset of the plurality of fenestrations (para [0045], fig 2-7).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-12, 14-22, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al. 2016/0256259.
Wirth has been disclosed supra however does not specifically teach wherein the plurality of fenestrations is arranged in a plurality of substantially concentric arcs in addition to the plurality of substantially parallel rows. It would have been obvious to one having ordinary skill in the art to modify the invention of Wirth because Wirth generally teaches horizontal rows or in other embodiments parallel to curved caudal/cephalic edges (para [0051], [0073]) and by mixing the orientations would provide the most effective expansion.
Regarding claim 9, Wirth teaches multiple overlapping rows which may be arcuate (para [0045], [0051], [0073], fig 2-7). It would have been obvious to one skilled in the art that Wirth could have been modified as claimed in order to apply the same design principles as had been applied to the horizontal rows in order to provide the most effective expansion.
Regarding claim 10, Wirth teaches the reconstruction support of claim 9, but does not specifically teach wherein: a fourth length of each fenestration within the fourth of the plurality of fenestrations is less than the third length of each fenestration within the third subset of the plurality of fenestrations; and a fifth length of each fenestration within the fifth of the plurality of fenestrations is less than the third length of each fenestration within the third subset of the plurality of fenestrations. Wirth teaches the same design principle applied to horizontal rows (para [0049], [0054], fig 2-7). It would have been obvious to one skilled in the art that Wirth could have been modified as claimed in order to apply the same design principles as had been applied to the horizontal rows in order to provide the most effective expansion.
Regarding claim 11 Wirth teaches the reconstruction support of claim 10, Wirth further teaches wherein: the first length, a second length of each fenestration within the second subset of the plurality of fenestrations, the fourth length, and the fifth length are approximately equal to 2 centimeters; and the third length is equal to approximately 3 centimeters (para [0055]).
Regarding claim 12 Wirth teaches the reconstruction support of claim 8, but does not specifically teach wherein: at least a portion of at least one of the plurality of substantially concentric arcs is disposed on both the upper half and the lower half; and the plurality of substantially parallel rows is contained on one of the upper half and the lower half. Wirth teaches the arcuate rows may be parallel to either or both of the caudal and cephalic edges (para [0051], [0073]) and other embodiments with horizontal rows only in one half (para [0048], fig 2-7). It would have been obvious to one skilled in the art that Wirth could be modified as claimed to mix the orientations in order to provide the most effective expansion.
Regarding claim 14, Wirth teaches the reconstruction support of claim 1, but does not specifically teach further comprising a plurality of egress perforations disposed on at least one of the upper half and the lower half. While the fenestrations are primarily for expansion, Wirth does teach that strategic positioning and patterning of the fenestrations aids in drainage (para [0071], [0095]). It would have been obvious to one skilled in the art that Wirth could have been modified as claimed in order to strategically aid drainage.
Regarding claim 15, Wirth teaches the reconstruction support of claim 14, but does not specifically teach wherein: the plurality of fenestrations is disposed on one of 
Regarding claim 16, Wirth teaches the reconstruction support of claim 14, but does not specifically teach wherein the plurality of egress perforations is arranged in a second plurality of substantially parallel rows. Wirth teaches the same design principle applied to horizontal rows (para [0042], [0049], [0054], fig 2-7). It would have been obvious to one skilled in the art that Wirth could have been modified as claimed in order to apply the same design principles as had been applied to the egress holes in order to strategically aid drainage.

Regarding claim 17, Wirth teaches the reconstruction support of claim 16, but does not specifically teach wherein: the second plurality of substantially parallel rows comprises:
-    a fourth row; and
-    a fifth row positioned adjacent the first row;
-    a sixth subset of the plurality of egress perforations is contained within the fourth row; and 
-    a seventh subset of the plurality of egress perforations is contained within the fifth row.
Wirth teaches the same design principle applied to horizontal rows (para [0042], [0049], [0054], fig 2-7). It would have been obvious to one skilled in the art that Wirth 
Regarding claim 18, Wirth teaches the reconstruction support of claim 17, but does not specifically teach wherein the sixth subset of the plurality of egress perforations is offset relative to the seventh subset of the plurality of egress perforations. Wirth teaches the same design principle applied to horizontal rows (para [0042], [0045], [0049], [0054], fig 2-7). It would have been obvious to one skilled in the art that Wirth could have been modified as claimed in order to apply the same design principles as had been applied to the egress holes in order to strategically aid drainage.

Regarding claim 19, Wirth teaches a reconstruction support configured for insertion above muscle for facilitation of breast reconstruction (para [0038]), comprising: 
a)    an upper half (para [0039], [0048], fig 2-7, cephalic half); b)    a lower half contiguous with the upper half (para [0039], [0048], fig 2-7, caudal half); and 
c)    a plurality of fenestrations disposed on at least one of the upper half and the lower half, the plurality of fenestrations configured to facilitate selective expansion of at least one of the upper half or the lower half (para [0039], [0042], fig 2-7, various patterns of fenestrations), the plurality of fenestrations arranged in: 
d)    a plurality of substantially parallel rows (para [0042], [0049], fig 2-7) comprising:
e)    a first row containing a first subset of the plurality of fenestrations (para [0042], [0049], fig 2-7); f)    a second row positioned adjacent the first row containing a second subset of the plurality of fenestrations (para [0042], [0049], fig 2-7); and 

Wirth does not specifically teach a plurality of substantially concentric arcs comprising: a first arc containing a fourth subset of the plurality of fenestrations; and a second arc positioned adjacent the first arc and containing a fifth subset of the plurality of fenestrations. Wirth generally teaches horizontal rows or in other embodiments parallel to curved caudal/cephalic edges (para [0051], [0073]). It would have been obvious to one skilled in the art that Wirth could be modified as claimed to mix the orientations in order to provide the most effective expansion.

Regarding claim 20, Wirth teaches the reconstruction support of claim 19, but does not specifically teach wherein: the reconstruction support is bisected by a horizontal plane; and the first arc and the second arc are bisected by the horizontal plane. Wirth does teach a caudal and cephalic half and further teaches rows parallel to curved caudal and or cephalic edges (para [0039], [0048], [0051], [0073]). It would have been obvious to one skilled in the art that Wirth could have been modified as claimed through routine experimentation in order to provide effective expansion.
Regarding claim 21, Wirth teaches the reconstruction support of claim 20, Wirth further teaches wherein: the horizontal plane separates the upper half from the lower half; and the first row, the second row, and the third row are contained within one of the upper half and the lower half (para [0048], fig 2-7).


Regarding claim 26, Wirth teaches a reconstruction support configured for insertion above muscle for facilitation of breast reconstruction (para [0038]), comprising:
a)    an upper half (para [0039], [0048], fig 2-7, cephalic half);
b)    a lower half contiguous with the upper half (para [0039], [0048], fig 2-7, caudal half); and 
c)    a plurality of fenestrations disposed on at least one of the upper half and the lower half, the plurality of fenestrations configured to facilitate selective expansion of at least one of the upper half or the lower half (para [0039], [0042], fig 2-7, various patterns of fenestrations), the plurality of fenestrations arranged in:
d)    a first row containing a first subset of the plurality of fenestrations (para [0042], [0049], fig 2-7).
Wirth does not specifically teach a first arc containing a fourth subset of the plurality of fenestrations; wherein the reconstruction support is bisected by a horizontal plane; wherein the first arc is bisected by the horizontal plane; wherein 
Wirth generally teaches horizontal rows or in other embodiments parallel to curved caudal/cephalic edges (para [0039], [0048], [0051], [0073]). It would have been obvious to one skilled in the art that Wirth could be modified as claimed to mix the orientations in order to provide the most effective expansion.

Regarding claim 27, Wirth teaches the reconstruction support of claim 26, Wirth further teaches wherein: the upper half and the lower half are bisected by a vertical plane; and the reconstruction support is substantially symmetrical about the vertical plane (para [0039]).

Regarding claim 28, Wirth teaches the reconstruction support of claim 27, but does not specifically teach wherein each of the plurality of fenestrations is at least 1.5cm from the vertical plane. Wirth teaches a variety of patterns and spacing of the fenestrations (para [0049], [0052], fig 2-7). It would have been obvious to one skilled in the art that Wirth could be modified as claimed through routine experimentation in order to provide effective expansion. 
Regarding claim 29, Wirth teaches the reconstruction support of claim 28, Wirth further teaches wherein each fenestration within the first subset of the plurality of fenestrations has a length of at least 2cm (para [0055]).
.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth in view of Wang et al. 2016/0331504.
Regarding claim 23, Wirth teaches the reconstruction support of claim 19, but do not specifically teach further comprising at least one of a first horizontal applique, a second horizontal applique, and a vertical applique. Appliques are commonly used to enable folding a flat sheet into a three dimensional shape. Wang teaches an example of such a use (para [0113]-[0114], [0122], fig 11-13). It would have been obvious to one skilled in the art that Wirth could have been modified to make use of the folding technique of Want as needed in order to conform the device to the implant.
Regarding claim 24, Wirth teaches the reconstruction support of claim 19, but do not specifically teach further comprising a plurality of tabs protruding from a perimeter of at least one of the upper half and the lower half. Tabs are commonly used to aid in securing the device around the implant. Wang teaches an example of such a use (para [0132], [0135]). It would have been obvious to one skilled in the art that Wirth could have been modified to make use of the tabs of Wang as needed in order to secure the device to the implant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 6, 2021